DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021 has been entered.
This Office action is responsive to an amendment filed April 30, 2021. Claims 1, 3, 6-11, 13-15 & 17-25 are pending. Claims 2, 4-5, 12 & 16 have been canceled. Claims 1, 3, 6-7, 10-11, 13, 15, 17-18, 21, 23 & 25 have been amended.
Claim Objections
Claims 18-19, 21-24 is/are objected to because of the following informalities:  
In regards to claim 18, at line 3, the limitations “plane of the membrane” should apparently read --a plane of the membrane--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 3, at lines 2-3, the limitations “second, overflow outlet” renders the claim indefinite; for example, it is unclear whether the “second, overflow outlet” is the same as the “second outlet” at lines 10-11 of claim 1 from which the claim depends.
In regards to claim 6, at line 3, the pronoun “it” renders the claim indefinite; for example, one cannot be certain what the pronoun is intended to represent.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 17-22 & 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gleason et al. (US 3,750,648) in view of Cawood (US 5,766,136).
In regards to claim 15, Gleason et al. discloses a urine collection device capable of collection only of a forestream sample, comprising a collector to collect urine voided by a user, the collector comprising a body member 1, having a top portion and a base portion 5, first and second outlets (4, 5), the first outlet 4 positioned in a side portion and above the bottom of the body member 1 and configured for connection to a receptacle 6 for a forestream urine sample, and the second outlet 5 positioned below the first outlet 4 comprising an overflow outlet, and a member 10 extending over the second outlet 5 having first and second operative states, such that in a first state the member 10 causes the forestream urine (i.e., initial stream) to flow through the first outlet 4 to the collection receptacle 6 

    PNG
    media_image1.png
    324
    328
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    480
    402
    media_image2.png
    Greyscale

for collection of the forestream sample (i.e., initial stream), and in a second state the member 10 prevents (i.e. midstream) flow of further urine to the first outlet 4 and collection receptacle 6 and causes (i.e. midstream) flow to the overflow outlet 5, wherein the first outlet 4 is provided in a wall of the top portion and the second, overflow outlet 5 is provided by the open end of the base portion of the body member 1, the member 10 in a first state blocking the entrance to the second, overflow outlet 5 and directing the flow to the first outlet 4 positioned above and adjacent the diverter 10 (see at least abstract; figs. 1-7; col. 2, lines 13-60; col. 3, lines 57-68; col. 4, lines 1-2 & 11-47).
Gleason et al. disclose a urine collection device, as described above, that fails to explicitly teach a urine collection device with a membrane extending over a second outlet having first and second operative states, the membrane being unable to return from the second state to the first state, and the membrane located at the entrance to the second outlet, the membrane in the first state blocking the entrance to the second outlet and directing the flow to the first outlet 6, and breaking after collection of the forestream sample and contact with forestream urine to cause further urine to flow to the second, overflow outlet.
However, Cawood teaches that it is known to provide a urine collection device with a membrane 26 extending over a second outlet 22 having first and second operative states, the membrane 26 being unable to return from the second state to the first state, the membrane 26, after being wetted a predetermined time, breaks to assume the second state to prevent flow of further urine to the first outlet, and the membrane 26 located at the entrance to the second outlet 22, the membrane 26 in the first state blocking the entrance to the second outlet 22 and directing the flow to the first outlet 13, and breaking after contact with forestream urine to cause further urine to flow to the second, outlet 22 (see at least figs. 1-8; col. 5, lines 66-67; col. 6, lines 1-67). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Gleason et al. with a membrane extending over a second outlet having first and second operative states, the membrane being unable to return from the second state to the first state, the membrane, after being wetted a predetermined time, breaks to assume the second state to prevent flow of further urine to the first outlet and the membrane, as taught by Cawood, located at the entrance to the second overflow outlet, as taught by Gleason et al., the membrane in the first state, as taught by Cawood, blocking the entrance to the second overflow outlet and directing the flow to the first outlet, as taught by Gleason et al., and breaking, as taught by Cawood, after collection of the forestream sample, as taught by Gleason et al., and contact with forestream urine, as taught by Cawood, to cause further urine to flow to the second, overflow outlet as taught by Gleason et al. since such a modification would amount to a simple substitution of one known element (i.e. the valve of Gleason et al.) for another (i.e. the valve of Cawood) to obtain predictable results such as selectively exposing or covering the mouth of the second outlet connectable to a midstream collection receptacle--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 17, Gleason et al. disclose a urine collection device in which the collection receptacle 6 is mounted with respect to the body member 1 at an angle during use, such that free space will be created at the top of the collection receptacle after use (see at least figs. 2 & 5).
In regards to claim 18, while Gleason et al. disclose a urine collection device in which the first outlet 4 comprises a tube extending from the body member 1 at a small downward angle from level of the member 10 (see at least fig. 5), Gleason et al. disclose urine collection device, as described above, that fails to explicitly teach a device in which the first outlet comprises a tube extending from the body member at a small downward angle from plane of the membrane. However, Cawood teaches that it is known to provide a urine collection device wherein the diverter is a membrane 26 (see at least figs. 1-8; col. 5, lines 66-67; col. 6, lines 1-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Gleason et al. in which the first outlet comprises a tube extending from the body member at a small downward angle, as taught by Gleason et al., from plane of the membrane as taught by Cawood since such a modification would amount to a simple substitution of one known element (i.e. the manual valve of Gleason et al.) for another (i.e. the membrane valve of Cawood) to obtain predictable results such as selectively exposing or covering the mouth of the second outlet connectable to a midstream collection receptacle--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 19, Gleason et al. disclose a urine collection device in which the outer end of the tube is adapted for connection of the receptacle 6 (see at least fig. 2).
In regards to claim 20, Gleason et al. disclose a urine collection device in which the second outlet 5 is at the lower open end of the base portion, which is substantially cylindrical (see at least figs. 2 & 7).
In regards to claim 21, Gleason et al. disclose a urine collection device, in which the second outlet 5 has a vertical portion in line with the body member 1, leading to an angled end portion (see at least fig. 5). 
In regards to claim 22, Gleason et al. discloses a urine collection device in which the angled end portion is substantially parallel to the tube, but is slightly longer (see at least figs. 5 & 7). 
In regards to claim 24, Gleason et al. discloses a urine collection device, as described above, that fails to explicitly teach a urine collection device in which the membrane is accommodated at the top of the vertical portion of the overflow outlet, substantially in line with a lowest point of the tube. However, Cawood teaches that it is known to provide a urine collection device in which the membrane 26 is accommodated at the top of the vertical portion 20 of the overflow outlet (see at least figs. 1-8; col. 5, lines 66-67; col. 6, lines 1-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Gleason et al. in which the membrane is accommodated at the top of the vertical portion of the overflow outlet, substantially in line with a lowest point of the tube as taught by Cawood and directing the flow to the first outlet 6 as taught by Gleason et al., and breaking after contact with liquid to allow flow to the second, overflow outlet as taught by Cawood since such a modification would amount to a simple substitution of one known element (i.e. the valve of Gleason et al.) for another (i.e. the valve of Cawood) to obtain predictable results such as selectively exposing or covering the mouth of the second outlet--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gleason et al. (‘648) in view of Cawood (‘136) further in view of Forte et al. (US 2008/0228106).
Gleason et al. as modified by Cawood discloses a urine collection device, as described above, that fails to explicitly teach a urine collection device in which a projection is provided on the outside of the end portion, adjacent to the receptacle when attached to the first outlet, to attach the receptacle to the first outlet.
However, Forte et al. teach that it is known to provide a urine collection device in which a projection 112 is provided on the outside of the end portion, adjacent to the receptacle 107 when attached to the first outlet, to attach the receptacle 107 to the first outlet (see at least figs. 1-2; par 0035).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the urine collection device of Gleason et al. as modified by Cawood in which a projection is provided on the outside of the end portion, adjacent to the receptacle when attached to the first outlet, to attach the receptacle to the first outlet as taught by Forte et al. since such a modification would amount to a simple substitution of one known element (i.e. the securing feature of Gleason et al.) for another (i.e. the securing feature of Forte et al.) to obtain predictable results such as holding a receptacle onto the device--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Allowable Subject Matter
Claims 1, 7-11, 13-14 & 25 is/are allowed.
Claims 3 & 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed April 30, 2021 with respect to claims 15 & 17-24  have been fully considered but they are not persuasive. Applicant’s arguments repeat previously made arguments that were not found persuasive for the reasons provided in the Final Office action dated December 31, 2020.
	In view of the foregoing, the rejections over at least Forte, Gleason and Cawood are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791